Case 8:20-cv-01071-SDM-AAS Document 8 Filed 06/01/20 Page 1 of 1 PageID 83



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CONNY TEJADA,

      Plaintiff,
v.                                                Case No. 8:20-cv-1071-T-23AAS

SAMUEL RAMZI BOUTROS, et al.,

      Defendants,
____________________________________/

                                      ORDER

       Conny Tejada moves for sanctions against Samuel Ramzi Boutros, et al. (Doc.

7). The motion fails to comply with the Local Rules, Middle District of Florida.

      Rule 3.01(a) provides: “In a motion or other application for an order, the

movant shall include a concise statement of the precise relief requested, a statement

of the basis for the request, and a memorandum of legal authority in support of the

request, . . . .” Local Rule 3.01(a), M.D. Fla. (emphasis added). Ms. Tejada’s motion

does not contain a memorandum of legal authority.

      Accordingly, Ms. Tejada’s Motion for Sanctions (Doc. 7) is DENIED without

prejudice for failure to comply with the Local Rules.

      ORDERED in Tampa, Florida, on June 1, 2020.




                                          1
